                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO: 8:20-cr-77-T-36TGW

JOSE ISMAEL IRIZARRY


       IT IS HEREBY ORDERED that the sentencing hearing will be held on December 17, 2020

at 11:00 AM before United States District Judge Charlene Edwards Honeywell, in Courtroom

13A, United States District Court, 801 North Florida Avenue, Tampa, Florida. The sentencing

hearing is scheduled for thirty (30) minutes. If any party anticipates that more than thirty (30)

minutes will be needed for the hearing, the party shall advise the Courtroom Deputy Clerk within

seven (7) days of the date of this Order.

       IT IS FURTHER ORDERED that motions to depart or vary from the sentencing guidelines

must be in writing. The motions to depart or vary from the sentencing guidelines and sentencing

memoranda, if any, must be filed not less than seven (7) days prior to the sentencing date.

Objections to the presentence report are not to be included in the sentencing memoranda;

objections must be submitted to the probation officer and to opposing counsel as a

separate document. See Rule 4.12(b), Local Rules of the Middle District of Florida.

       IT IS FURTHER ORDERED that the parties shall inform the Court in writing, not less than

seven (7) days prior to the sentencing date, whether testimony is to be presented at the hearing.

Any party intending to present testimony shall, also not less than seven (7) days prior to the

sentencing date, file a statement containing the names of the witnesses and the estimated length

of such testimony. Except for good cause shown, the Court will not allow any testimony that is

not disclosed in accordance with this Order.
       The Defendant's presence is required at this hearing.

       DONE AND ORDERED in Tampa, Florida, this 2nd day of October 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
